UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-2187



UNITED STATES OF AMERICA,

                Petitioner - Appellee,

          v.


THOMAS T. SCAMBOS, JR.,

                Respondent - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (3:07-mc-00011-nkm-bwc)


Submitted:   April 17, 2008                 Decided:   April 21, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas T. Scambos, Jr., Appellant Pro Se. Robert J. Branman,
Andrea R. Tebbets, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Thomas T. Scambos, Jr., seeks to appeal the district

court’s order amending a previous order, directing that Scambos be

given notice that he had to file written objections to a magistrate

judge’s recommendation, and denying Scambos’ motion to amend a

transcript.   This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).    The

order Scambos seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.      Accordingly, we

grant the Government’s motion to dismiss the appeal for lack of

jurisdiction and deny the Government’s motion to extend the time to

file an informal response brief as moot.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED




                               - 2 -